Exhibit 10.11

 

 

 

AMENDMENT NUMBER TWO

TO

NONSTATUTORY STOCK OPTION AGREEMENT

(2012 Version)

 

This Amendment Number Two to Nonstatutory Stock Option Agreement (“Amendment”),
dated as of _____________, 2014, is made by and between DJO Global, Inc.
(formerly DJO Incorporated), a Delaware corporation (the “Company”) and
_________________ (the “Optionee”).

 

WHEREAS, the Company and Optionee have previously entered into that certain
Nonstatutory Stock Option Agreement (2012 Version) and that certain Amendment
Number One to Nonstatutory Stock Option Agreement (2012 Version) (hereinafter
collectively, the “Agreement”) under which the Company granted Optionee an
option to purchase shares of Common Stock on terms and conditions set forth
therein;

 

WHEREAS, the Company and Optionee desire to reflect herein an amendment to the
Agreement approved by the Compensation Committee to modify certain vesting
requirements;

 

NOW, THEREFORE, the parties hereby agree as follows.  Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Agreement.

 

1.Amendment to Right to Exercise.  The second paragraph of Section 4(a) of the
Agreement is hereby amended in its entirety as follows;

 

“Notwithstanding the foregoing,  (i) Option Shares that did not vest in 2012 and
2013 because the actual EBITDA in each such year did not equal or exceed the
amount required for vesting in each such year under the Agreement shall vest and
become exercisable following the 2014 fiscal year if the actual EBITDA for such
year equals or exceeds $300 million before being reduced by any bonus accrual in
excess of the bonus accrual in the Company’s budget for 2014, (ii) Option Shares
that do not vest and become exercisable in any of the four fiscal years
described in the preceding paragraph shall nevertheless become exercisable and
vest following the last such fiscal year if (x) the aggregate actual EBITDA
achieved during such four fiscal years equals or exceeds the aggregate EBITDA in
the budgets for such four fiscal years, and (y) the actual EBITDA achieved in
the fourth such fiscal year equals or exceeds the EBITDA in the budget for such
year; and (iii) in the event that, during the ten (10) year term of the Option,
Blackstone sells all or a portion of its interest in the Company and realizes a
MOIC  of 2.25x or greater, all Option Shares not already vested and exercisable
hereunder shall thereupon become vested and exercisable.”    

 

 

 

--------------------------------------------------------------------------------

 

2.Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement. 

3.Effect of Amendment.  Except as specifically amended by this Amendment, the
Agreement remains in force and unmodified and its terms and provisions, as
amended hereby, remain in full force and effect.

 

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Amendment, as of the day and year first above written.

 

DJO GLOBAL, INC.:

____________________________________

DONALD ROBERTS

Executive Vice President, General Counsel and Secretary

 

I hereby agree to be bound by the terms of the Plan, the Agreement as amended by
this Amendment and the Stockholder’s Agreement.  I hereby further agree that all
the decisions and determinations of the Board or an officer of the Company as
provided in the Agreement as amended by this Amendment shall be final and
binding.

OPTIONEE:

____________________________________

 

 